PROSPECTUS CHARTER COMMUNICATIONS, INC. and CCO HOLDINGS, LLC Offer to Exchange $300,000,000 Principal Amount of 7.00%Senior Notes due 2019 of CCO Holdings, LLC and CCO Holdings Capital Corp. which have been registered under the Securities Act of 1933 for any and all outstanding 7.00%Senior Notes due 2019 issued by CCO Holdings, LLC and CCO Holdings Capital Corp. on January 25, 2011 • This exchange offer expires at 5:00 p.m., New York City time, on October 14, 2011, unless extended. • No public market currently exists for the original notes or the new notes. We do not intend to list the new notes on any securities exchange or to seek approval for quotation through any automated quotation system. CCO Holdings, LLC and CCO Holdings Capital Corp. hereby offer to exchange any and all of the $300,000,000 aggregate principal amount of their 7.00% Senior Notes due 2019 (the "new notes"), which have been registered under the Securities Act of 1933, as amended, pursuant to a Registration Statement of which this prospectus is part, for a like principal amount of their 7.00% Senior Notes due 2019 (the “original notes”) outstanding on the date hereof upon the terms and subject to the conditions set forth in this prospectus and in the accompanying letter of transmittal (which together constitute the exchange offer). This exchange offer is only being made for those original notes that were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended and which are indentified by CUSIP Nos. 1248EP AT0 and U12501 AG4. The new notes will form a part of the same series as our outstanding 7.00% Senior Notes due 2019 issued on January 11, 2011 in the aggregate principal amount of $1,100,000,000.The terms of the new notes are identical in all material respects to those of the original notes, except for certain transfer restrictions and registration rights relating to the original notes. The new notes will be issued pursuant to, and entitled to the benefits of our indenture, dated as of January 11, 2011, among CCO Holdings, LLC, CCO Holdings Capital Corp. and The Bank of New York Mellon Trust Company, N.A., as trustee.Charter Communications, Inc. has unconditionally guaranteed the new notes on a senior unsecured basis. You should carefully consider the risk factors beginning on page 11 of this prospectus before deciding whether or not to participate in the exchange offer. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is September 14, 2011. TABLE OF CONTENTS Page SUMMARY 1 RATIO OF EARNINGS TO FIXED CHARGES 10 RISK FACTORS 11 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA 26 THE EXCHANGE OFFER 28 DESCRIPTION OF NOTES 35 IMPORTANT UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 73 PLAN OF DISTRIBUTION 78 LEGAL MATTERS 79 EXPERTS 80 WHERE YOU CAN FIND MORE INFORMATION 81 INCORPORATION BY REFERENCE; ADDITIONAL INFORMATION Charter Communications, Inc., our indirect parent company, files annual, quarterly, special reports and other information with the SEC. We are incorporating by reference certain information of Charter filed with the SEC, which means that we disclose important information to you by referring you to those documents. The information incorporated by reference is an important part of this prospectus, and information that we file later with the SEC will automatically update and supersede this information. Specifically, we incorporate by reference the documents listed below and any future filings made with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (excluding any information furnished but not filed) prior to the termination of this offering (collectively, the “SEC Reports”): · Charter Communications, Inc. Annual Report on Form 10-K for the year ended December 31, 2010; · Charter Communications, Inc. Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011 and June 30, 2011; · Portions of the Charter Communications, Inc. Definitive Proxy Statement filed with the SEC on March 16, 2011 that are incorporated by reference into the Annual Report; and · Charter Communications, Inc. Current Reports on Form 8-K filed with the SEC on January 4, 2011; January 14, 2011; January 19, 2011; January 20, 2011; January 27, 2011; February 15, 2011; March 16, 2011; March 18, 2011; April 1, 2011; April 29, 2011, May 10, 2011, May 16, 2011, July 29, 2011 and August 9, 2011. The information in the above filings speaks only as of the respective dates thereof, or, where applicable, the dates identified therein. You may read and copy any document we file with the SEC at the SEC’s public reference room at 450 Fifth Street, N.W., in Washington, D.C., as well as the SEC’s regional offices. Please call the SEC at 1-800-SEC-0330 for further information relating to the public reference room. These SEC filings are also available to the public at the SEC’s website at www.sec.gov.In addition, our filings with the SEC, including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports, are available free of charge on our website (www.charter.com) as soon as reasonably practicable after they are filed with, or furnished to, the SEC. Our website and the information contained on that site, or connected to that site, are not incorporated into and are not a part of this prospectus. You may also obtain a copy of these filings at no cost by writing or telephoning us at the following address: i Charter Communications, Inc. 12405 Powerscourt Drive St. Louis, Missouri 63131 Attention: Investor Relations Telephone: (314) 965-0555 In order to ensure timely delivery, Holders must request the information from us no later than ten business days before the expiration date. In reliance on Rule12h-5 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), neither of the issuers intends to file annual reports, quarterly reports, current reports or transition reports with the SEC. For so long as the issuers rely on Rule12h-5, certain financial information pertaining to the issuers will be included in the financial statements of Charter Communications, Inc. filed with the SEC pursuant to the Exchange Act. CHARTER HAS NOT AUTHORIZED ANYONE TO GIVE ANY INFORMATION OR MAKE ANY REPRESENTATION ABOUT THE OFFERING THAT IS DIFFERENT FROM, OR IN ADDITION TO, THAT CONTAINED IN THIS PROSPECTUS OR IN ANY OF THE MATERIALS THAT ARE INCORPORATED INTO THIS PROSPECTUS. THEREFORE, IF ANYONE DOES GIVE YOU INFORMATION OF THIS SORT, YOU SHOULD NOT RELY ON IT. IF YOU ARE IN A JURISDICTION WHERE OFFERS TO EXCHANGE OR SELL, OR SOLICITATIONS OF OFFERS TO EXCHANGE OR PURCHASE, THE SECURITIES OFFERED BY THIS PROSPECTUS ARE UNLAWFUL, OR IF YOU ARE A PERSON TO WHOM IT IS UNLAWFUL TO DIRECT THESE TYPES OF ACTIVITIES, THEN THE OFFER PRESENTED IN THIS PROSPECTUS DOES NOT EXTEND TO YOU. YOU SHOULD NOT ASSUME THAT THE INFORMATION CONTAINED IN THIS PROSPECTUS IS ACCURATE AS OF ANY DATE OTHER THAN THE DATE OF THIS PROSPECTUS AND THE MAILING OF THIS PROSPECTUS SHALL NOT CREATE AN IMPLICATION TO THE CONTRARY. ii DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements” regarding, among other things, our plans, strategies and prospects, both business and financial, including, without limitation, the forward-looking statements set forth in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described in the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus.Many of the forward-looking statements contained in this prospectus may be identified by the use of forward-looking words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “will,” “may,” “intend,” “estimated,” “aim,” “on track,” “target,” “opportunity,” “tentative”, "positioning" and “potential,” among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this prospectus are set forth in this prospectus and in other reports or documents that we file from time to time with the Securities and Exchange Commission, which we refer to as the SEC, and include, but are not limited to: • our ability to sustain and grow revenues and free cash flow by offering video, Internet, telephone, advertising and other services to residential and commercial customers, to adequately meet the customer experience demands in our markets and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition, the need for innovation and the related capital expenditures and the difficult economic conditions in the United States; • the impact of competition from other market participants, including but not limited to incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line (“DSL”) providers and competition from video provided over the Internet; • general business conditions, economic uncertainty or downturn, high unemployment levels and the level of activity in the housing sector; • our ability to obtain programming at reasonable prices or to raise prices to offset, in whole or in part, the effects of higher programming costs (including retransmission consents); • the effects of governmental regulation on our business; • the availability and access, in general, of funds to meet our debt obligations, prior to or when they become due, and to fund our operations and necessary capital expenditures, either through (i) cash on hand, (ii) free cash flow, or (iii) access to the capital or credit markets; and • our ability to comply with all covenants in our indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this prospectus. iii SUMMARY This summary contains a general discussion of our business, the exchange offer and summary financial information. It does not contain all the information that you should consider before making a decision whether to tender your original notes in exchange for new notes. For a more complete understanding of the exchange offer, you should read this entire prospectus and the related documents to which we refer. CCO Holdings, LLC (“CCO Holdings”) is a direct subsidiary of CCH II, LLC (“CCH II”), which is an indirect subsidiary of Charter Communications, Inc. (“Charter”). CCO Holdings is a holding company with no operations of its own. CCO Holdings Capital Corp. (“CCO Holdings Capital”) is a wholly owned subsidiary of CCO Holdings. CCO Holdings Capital is a company with no operations of its own and no subsidiaries.CCO Holdings and its direct and indirect subsidiaries, as well as CCO Holdings Capital, are managed by Charter. For a chart showing our ownership structure, see page 3. Unless otherwise stated, the discussion in this prospectus of our business and operations includes the business of Charter and its direct and indirect subsidiaries. Unless otherwise stated, all business data included in this summary is as of June 30, 2011. CCO Holdings and CCO Holdings Capital are sometimes referred to in this prospectus collectively as the "Issuers" and individually as an "Issuer".The terms “we,” “us” and “our” refer to Charter and its direct and indirect subsidiaries on a consolidated basis. Our Business We are among the largest providers of cable services in the United States, offering a variety of entertainment, information and communications solutions to residential and commercial customers.Our infrastructure consists of a hybrid of fiber and coaxial cable plant passing approximately 11.8 million homes, with 98% of homes passed at 550 megahertz (“MHz”) or greater and 97% of plant miles two-way active. A national Internet Protocol (IP) infrastructure interconnects all Charter Communications, Inc. (“Charter”) markets. For the six months ended June 30, 2011, we generated approximately $3.6 billion in revenue, of which approximately 51% was generated from our residential video service. For the year ended December 31, 2010, we generated approximately $7.1 billion in revenue, of which approximately 52% was generated from our residential video service.We also generated revenue from Internet, telephone service and advertising.Residential and commercial Internet and telephone service contributed the majority of the recent growth in our revenue. As of June 30, 2011, we served approximately 5.2 million customers. We sell our video, Internet and telephone services primarily on a subscription basis, often in a bundle of two or more services, providing savings and convenience to our customers. Bundled services are available to approximately 97% of our homes passed, and approximately 62% of our customers subscribe to a bundle of services. We served approximately 4.2 million residential video customers as of June 30, 2011, and approximately 77% of our video customers subscribed to digital video service. Digital video enables our customers to access advanced video services such as high definition television, Charter OnDemand™(“OnDemand”)video programming, an interactive program guide and digital video recorder (“DVR”) service. We also served approximately 3.4 million residential Internet customers as of June 30, 2011. Our Internet service is available in a variety of download speeds up to 60 megabits per second (“Mbps”). We also offer home networking service, or Wi-Fi, enabling our customers to connect up to five computers wirelessly in the home. We provided telephone service to approximately 1.7 million residential customers as of June 30, 2011. Our telephone services typically include unlimited local and long distance calling to the U.S., Canada and Puerto Rico, plus other features, including voicemail, call waiting and caller ID. 1 Through Charter Business®, we provide scalable, tailored broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, fiber connectivity to cellular towers, video and music entertainment services and business telephone.As of June 30, 2011, we served approximately 457,100 commercial primary service units, including small- and medium-sized commercial customers. Our advertising sales division, Charter Media®, provides local, regional and national businesses with the opportunity to advertise in individual markets on cable television networks. We have a history of net losses. Our net losses are principally attributable to insufficient revenue to cover the combination of operating expenses, interest expenses that we incur because of our debt and depreciation expenses resulting from the capital investments we have made, and continue to make, in our cable properties, and starting in 2010, amortization expenses resulting from the application of fresh start accounting. On March27, 2009, we and certain affiliates filed voluntary petitions in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), to reorganize under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”).The Chapter 11 cases were jointly administered under the caption In re Charter Communications, Inc., et al., Case No. 09-11435.On May 7, 2009, we filed a Joint Plan of Reorganization (the “Plan”) and a related disclosure statement with the Bankruptcy Court.The Plan was confirmed by the Bankruptcy Court on November 17, 2009 (the “Confirmation Order”), and became effective on November 30, 2009 (the “Effective Date”), the date on which we emerged from protection under Chapter 11 of the Bankruptcy Code. The terms “Charter,” “we,” “our” and “us,” when used in this report with respect to the period prior to Charter’s emergence from bankruptcy, are references to the Debtors (“Predecessor”) and, when used with respect to the period commencing after Charter’s emergence, are references to Charter (“Successor”). These references include the subsidiaries of Predecessor or Successor, as the case may be, unless otherwise indicated or the context requires otherwise. Recent Events On August 9, 2011, Charter announced that its board of directors has authorized Charter to repurchase up to $200 million of its Class A common stock and outstanding warrants.Under the repurchase program, which was effective immediately, shares of Class A common stock and warrants to purchase Class A common stock may be purchased from time to time during the course of the 12 months following the announcement. Our Corporate Information Our principal executive offices are located at 12405 Powerscourt Drive, St. Louis, Missouri 63131. Our telephone number is (314) 965-0555 and Charter has a website accessible at www.charter.com. The information posted or linked on this website is not part of this prospectus and you should rely solely on the information contained in this prospectus and the related documents to which we refer herein when deciding whether or not to tender your original notes in exchange for new notes. 2 Legal Entity Structure The chart below sets forth our entity structure and that of our direct and indirect parent companies and subsidiaries.This chart does not include all of our affiliates and subsidiaries and, in some cases, we have combined separate entities for presentation purposes.The equity ownership percentages shown below are approximations and do not give effect to any exercise of then outstanding warrants.Indebtedness amounts shown below are principal amounts as of June 30, 2011. 3 (1) CCH II: 13.500% senior notes due 2016 (approximately $1.8 billion principal amount outstanding) Guarantee:All notes are guaranteed on a senior unsecured basis by Charter. Security Interest:None. (2) CCO Holdings: 7.875% senior notes due 2018 ($900 million principal amount outstanding) 8.125% senior notes due 2020 ($700 million principal amount outstanding) 7.250% senior notes due 2017 ($1.0 billion principal amount outstanding) 7.000% senior notes due 2019 ($1.4 billion principal amount outstanding) 6.500% senior notes due 2021 ($1.5 billion principal amount outstanding) CCO Holdings credit facility ($350 million principal amount outstanding) Guarantee:The senior notes and the credit facility are guaranteed on a senior unsecured basis by Charter. Security Interest: The obligations of CCO Holdings under the credit facility are secured by a lien on CCO Holdings’ equity interest in Charter Operating and all proceeds of such equity interest, junior to the liens of the holders of the senior second-lien notes listed under item (3) below. (3) Charter Operating: 8.000% senior second-lien notes due 2012 ($1.1 billion principal amount outstanding) 10.875% senior second-lien notes due 2014 ($546 million principal amount outstanding) Charter Operating credit facility (approximately $3.3 billion principal amount outstanding) Guarantee:All Charter Operating senior second-lien notes are guaranteed by CCO Holdings and those subsidiaries of Charter Operating that are guarantors of, or otherwise obligors with respect to, indebtedness under the Charter Operating credit facilities.The Charter Operating credit facility is guaranteed by CCO Holdings and certain subsidiaries of Charter Operating. Security Interest:The Charter Operating senior second-lien notes and related guarantees are secured by a second-priority lien on substantially all of Charter Operating’s and certain of its subsidiaries’ assets that secure the obligations of Charter Operating or any subsidiary of Charter Operating with respect to the Charter Operating credit facilities.The Charter Operating credit facilities are secured by a first-priority lien on substantially all of the assets of Charter Operating and its subsidiaries and a pledge by CCO Holdings of its equity interests in Charter Operating. 4 The Exchange Offer Original Notes 7.00% Senior Notes due 2019, which we issued on January 25, 2010 under CUSIP Nos. 1248EP AT0 and U12501 AG4. New Notes 7.00% Senior Notes due 2019, the issuance of which will be registered under the Securities Act of 1933. Exchange Offer We are offering to issue registered new notes in exchange for a like principal amount, like interest rate and maturity and like denomination of our original notes. We are offering to issue these registered new notes to satisfy our obligations under an exchange and registration rights agreement that we entered into with the initial purchasers of the original notes when we sold the original notes in a transaction that was exempt from the registration requirements of the Securities Act as part of the Plan. You may tender your original notes for exchange by following the procedures described under the caption “The Exchange Offer.” This exchange offer is only being made for those original notes that were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended and which are indentified by the CUSIP numbers identified above. Tenders; Expiration Date; Withdrawal The exchange offer will expire at 5:00 p.m., New York City time, onOctober 14, 2011, which is not less than 21 business days after the exchange offer registration statement is declared effective, unless we extend it. If you decide to exchange your original notes for new notes, you must acknowledge that you are not engaging in, and do not intend to engage in, a distribution of the new notes. You may withdraw any original notes that you tender for exchange at any time prior to the expiration of the exchange offer. If we decide for any reason not to accept any original notes you have tendered for exchange, those original notes will be returned to you without cost promptly after the expiration or termination of the exchange offer. See “The Exchange Offer — Terms of the Exchange Offer” for a more complete description of the tender and withdrawal provisions. Accrued Interest on the New Notes and Original Notes The new notes will bear interest from July 15, 2011. Conditions to the Exchange Offer The exchange offer is subject to customary conditions, some of which we may waive. See “The Exchange Offer — Conditions to the Exchange Offer” for a description of the conditions. Other than the federal securities laws, we are not subject to federal or state regulatory requirements in connection with the exchange offer. Certain Federal Income Tax Considerations The exchange of original notes for new notes in the exchange offer will not be a taxable event for United States federal income tax purposes. See “Important United States Federal Income Tax Considerations.” Exchange and Information Agent The Bank of New York Mellon Trust Company, N.A. is serving as Exchange Agent and the Information Agent. Use of Proceeds We will not receive any proceeds from the exchange offer. Consequences of failure to Original notes that are not tendered or that are tendered but not accepted will continue to be subject to the restrictions on transfer that are described in the 5 exchange your original notes legend on those notes. In general, you may offer or sell your original notes only if they are registered under, or offered or sold under an exemption from, the Securities Act and applicable state securities laws. Except in limited circumstances with respect to specific types of holders of original notes, we, however, will have no further obligation to register the original notes. If you do not participate in the exchange offer, the liquidity of your original notes could be adversely affected. Consequences of exchanging your original notes Based on interpretations of the staff of the SEC, we believe that you may offer for resale, resell or otherwise transfer the new notes that we issue in the exchange offer without complying with the registration and prospectus delivery requirements of the Securities Act if you: ·acquire the new notes issued in the exchange offer in the ordinary course of your business; ·are not participating, do not intend to participate, and have no arrangement or undertaking with anyone to participate, in the distribution of the new notes issued to you in the exchange offer, and ·are not an “affiliate” of our company as defined in Rule 405 of the Securities Act. If any of these conditions is not satisfied and you transfer any new notes issued to you in the exchange offer without delivering a proper prospectus or without qualifying for a registration exemption, you may incur liability under the Securities Act. We will not be responsible for or indemnify you against any liability you may incur. Any broker-dealer that acquires new notes in the exchange offer for its own account in exchange for outstanding notes which it acquired through market-making or other trading activities, must acknowledge that it will deliver a prospectus when it resells or transfers any new notes issued in the exchange offer. See “Plan of Distribution” for a description of the prospectus delivery obligations of broker-dealers in the exchange offer. Summary Terms of the New Notes The terms of the new notes we are issuing in this exchange offer and the terms of the original notes of the same series are identical in all material respects, except the new notes offered in the exchange offer: · will have been registered under the Securities Act; · will not contain transfer restrictions and registration rights that relate to the outstanding notes; and · will not contain provisions relating to the payment of additional interest to be made to the holders of the outstanding notes under circumstances related to the timing of the exchange offer. 6 A brief description of the material terms of the new notes follows: Issuers CCO Holdings and CCO Holdings Capital. Notes Offered $300,000,000 aggregate principal amount of 7.00% Senior Notes due 2019. Maturity The Notes will mature on January 15, 2019. Interest Payment Dates January 15 and July 15 of each year, beginning on January 15, 2012. Forms and Terms The form and terms of the new notes will be the same as the form and terms of the original notes except that: ·the new notes have been registered under the Securities Act of 1933 and, therefore, will not bear legends restricting their transfer; and ·you will not be entitled to any exchange or registration rights with respect to the new notes and the new notes will not provide for additional interest in connection with registration defaults. The new notes will evidence the same debt as the original notes. They will be entitled to the benefits of the indenture governing the original notes and will be treated under the indenture as a single class with the original notes. Ranking The new notes will be: ·the general unsecured obligations of the Issuers; ·effectively subordinated in right of payment to any future secured debt of the Issuers, to the extent of the value of the assets securing such debt; ·equal in right of payment to the Issuers’ existing senior notes and any future unsubordinated, unsecured debt of the Issuers; ·structurally senior to the outstanding senior notes of CCH II; ·senior in right of payment to any future subordinated debt of the Issuers; ·structurally subordinated to all debt and other liabilities (including trade payables) of the Issuers’ subsidiaries, including indebtedness under the Charter Operating credit facilities and the Charter Operating Entities’ senior second-lien notes; and ·guaranteed on a senior unsecured basis by Charter (which guarantee is structurally junior to all debt and liabilities of all of Charter’s subsidiaries). As of June 30, 2011, the total principal amount of debt and intercompany loans of CCO Holdings and its subsidiaries totaled approximately $11.1billion, and the new notes are structurally subordinated to approximately $5.8 billion. As of June 30, 2011, CCO Holdings’ subsidiary has approximately an additional $1.2billion available for future borrowings under senior secured credit facilities, which would be structurally senior in right of payment to the new notes. 7 Guarantee Charter will unconditionally guarantee the new notes on a senior unsecured basis.If the Issuers cannot make payments on the Notes, Charter must make them. Optional Redemption The new notes may be redeemed in whole or in part at our option from time to time as described in the section “Description of the Notes — Optional Redemption.” At any time prior to January 15, 2014, the Issuers may redeem up to 35% of the Notes in an amount not to exceed the amount of proceeds of one or more public equity offerings at a price equal to 107.000% of the principal amount thereof, plus accrued and unpaid interest, if any, to the redemption date, provided that at least 65% of the original aggregate principal amount of the Notes (including any additional Notes of such series) issued remains outstanding after such redemption. Restrictive Covenants The indenture governing the new notes will, among other things, restrict our ability and the ability of certain of our subsidiaries to: ·pay dividends on stock and repurchase stock; ·make investments; ·borrow money; ·grant liens; ·sell substantially all of our assets or merge with or into other companies; ·use the proceeds from sales of assets and subsidiaries' stock; ·in the case of our restricted subsidiaries, create or permit to exist dividend or payment restrictions; and ·engage in certain transactions with affiliates. These covenants are subject to important exceptions and qualifications as described under “Description of Notes— Certain Covenants,” including provisions allowing CCO Holdings and certain of its subsidiaries, as long as the leverage ratio of CCO Holdings and certain of its subsidiaries is below 6.0 to 1.0, to make investments, including designating restricted subsidiaries as unrestricted subsidiaries or making investments in unrestricted subsidiaries. Subject to certain exceptions and limitations, CCO Holdings is also permitted under these covenants to provide funds to its parent companies to pay interest on, or retire or repurchase, their debt obligations. During the time, if any, that the Notes are rated investment grade by both Standard& Poor’s Ratings Service and Moody’s Investors, Inc. and certain other conditions are met, many of the restrictive covenants contained in the indenture governing the Notes will cease to be in effect. See “Description of Notes— Certain Covenants.” 8 Change of Control Following a Change of Control Triggering Event, as defined in “Description of the Notes — Certain Definitions,” we will be required to offer to purchase all of the new notes at a purchase price of 101% of their principal amount plus accrued and unpaid interest, if any, to the date of purchase thereof. Events of Default For a discussion of events that will permit acceleration of the payment of the principal of and accrued interest on the new notes, see “Description of Notes — Events of Default and Remedies.” Absence of Established Markets for the Notes The new notes are new issues of securities, and currently there are no markets for them. We do not intend to apply for the new notes to be listed on any securities exchange or to arrange for any quotation system to quote them. Accordingly, we cannot assure you that liquid markets will develop for the new notes. United States Federal Income Tax Considerations For a discussion of the U.S. federal income tax consequences of holding the new notes, see “Important United States Federal Income Tax Considerations.” You should carefully consider all of the information in this prospectus. In particular, you should evaluate the information beginning on page 11 under “Risk Factors” for a discussion of risks associated with an investment in the new notes. For more complete information about the new notes, see the “Description of the Notes” section of this prospectus. 9 Ratio of Consolidated Earnings to Fixed Charges Charter Communications, Inc. and Subsidiaries For the Years Ended December31, For the Six Months Ended June 30, Predecessor Combined Successor Successor Successor Earnings Income (Loss) before Noncontrolling Interest and Income Taxes $ ) $ $
